IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 97-30248
                          Summary Calendar


GRANDVILLE TENNART,


                                    Plaintiff-Appellant,

versus

JAMES M. LEBLANC, Warden, Dixon
Correctional Institute,

                                    Defendant-Appellee.


                       - - - - - - - - - - -

            Appeal from the United States District Court
                for the Western District of Louisiana
                         USDC No. 96-CV-1424

                     - - - - - - - - - - - -
                          July 14, 1997
Before SMITH, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Grandville Tennart, Louisiana prisoner # 88482, has filed a

timely notice of appeal from the district court’s dismissal of

his habeas corpus petition for lack of exhaustion of state

remedies.   After the district court granted Tennart’s motion for

a CPC, this court decided Murphy v. Johnson, 110 F.3d 10, 11 (5th



     *
        Pursuant to 5th Cir. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
                             No. 97-30248
                                 - 2 -

Cir. 1997), and Muniz v. Johnson, ___F.3d___ (5th Cir., May 20,

1997, No. 96-50508) 1997 WL 265120.

     To determine whether a COA should be granted on the issue of

exhaustion of state remedies, the court must engage in a two-step

process.   Murphy, 110 F.3d at 11.    First, the court must decide

whether a credible showing of exhaustion has been made.     Id.   If

a credible showing of exhaustion has been made, the court should

determine whether the underlying claim is debatable among

reasonable jurists.   Id.    Because the district court did not

specify that Tennart made a credible showing of exhaustion or

specify which, if any, of Tennart's substantive habeas claims are

debatable among reasonable jurists, the district court’s grant of

CPC is VACATED and the case is REMANDED to the district court for

the limited purpose of determining whether a COA should issue in

light of the standard set forth in Murphy.     See Murphy, 110 F.3d

at 11; Muniz v. Johnson, 1997 WL 265120 at *1-*2; 28 U.S.C.

§ 2253(c)(3).

     VACATED AND REMANDED.